DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 1/7/2022.
Claims 1, 3-4, 19, 21-22, 24, 26-28, 31 are pending and being examined.
Claims 1, 4, 19, 22, 24, 26-29 are amended. 
The previous objection to the claims has been withdrawn in view of the amendment.
The previous 112(a) rejection has been withdrawn in view of the amendment.  
The previous 112(b) rejection has been withdrawn in view of the amendment.  
Priority
The instant application was filed 06/06/2018 and is a continuation of PCT/US2017/058591 , filed 10/26/2017 and claims priority from provisional application 62412932, filed 10/26/2016.
Claim Objections
Claims 1, 3-4, 19, 21-22, 24, 26-28, 31 are objected to because of the following informalities:  
Claim 1 has been amended to no longer recite the intended outcome of the claim in the preamble.  Claims are clearer and more concise when the preamble sets forth the intended outcome of the claim.

The claim requires an digesting an mRNA.  Thus the claim appears to be limited to mRNA.  However, the claim later recites, “identifying the presence of an RNA impurity.”  It is unclear how digesting an mRNA results in an “identifying the presence of an RNA impurity.”
Claims  3-4, 19, 21-22, 24, 26-28, 31 are objected as they depend from claim 1.  
Appropriate correction is required.
Response to Arguments
	This is new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 26-28, 31are rejected under 35 U.S.C. 103 as being unpatentable over Shahrokh (WO2014/144039, published 9/18/2014), Uhlmann (Biol Chem (1998) volume 379, page 1045-1052), Knudsen (Nucleic Acids Research (1996) volume 24, pages 494-500), Araujo (Hindawi Publishing Corporation Comparative and Functional 
It is noted the claims provide the active step of digestions, but provides not requirement that the RNase H guide strand target the mRNA. 
Further the claim has been amended to recite, “wherein the RNase H guide strand comprises, in 5'-to-3' order, the formula: [RqD1D2D3D4[Rp wherein each R is an unmodified or modified RNA nucleotide, each D is a DNA nucleotide, and each of q and p are independently an integer between 0 and 50, wherein at least one R is a modified RNA nucleotide.”  The claim sets forth comprising language and thus allows for the inclusion of additional elements including nucleotides.  Further the claims encompass 0 RNA nucleotides.  Thus the claim broadly encompass any RNase guide strand of 4 or more DNA nucleotides.
The specification teaches on page 9 that a modified RNA base or nucleotide  can be a 2’-O-methyl modified RNA base, or that modified RNA base encompass encompasses different linkages other that phosphates attached to sugar moieties. The specification on pages 30-31 teaches the fragments can be 2 nucleotides. Further the specification does not define RNA nucleotides, but teaches, “A "polynucleotide" or "nucleic acid" is at least two nucleotides covalently linked together, and in some instances, may contain phosphodiester bonds (e.g., a phosphodiester "backbone") or modified bonds, such as phosphorothioate bonds. An "engineered nucleic acid" is a nucleic acid that does not occur in nature. In some instances the RNA in the RNA sample is an engineered RNA sample. It should be15 understooood, however, that while an engineered nucleic acid as a whole is not naturally-occurring, it may include 20 genetically manipulated polynucleotide,. This includes single- and double-stranded molecules; i.e., DNA-DNA, DNA-RNA, and RNA-RNA hybrids as well as "protein nucleic acids" (PNA) formed by conjugating bases to an amino acid backbone. The methods of the invention involve the analysis of RNA samples. An RNA is an RNA sample typically is composed of repeating ribonucleosides. It is possible25 that the RNA includes one or more deoxyribonucleosides. In preferred embodiments the RNA is comprised of greater than 60%, 70%, 80% or 90% of ribonucleosides. In other embodiments the RNA is 100% comprised of ribonucleosides. The RNA in an  RNA sample is preferably an mRNA. (page 16).  The specification teaches, “Nucleotide analogs may also comprise modifications to the sugar portion of the nucleotides. For example the 2' OH-group may be replaced by a group selected from H, OR, R, F, Cl, Br, I, SH, SR, NH2, NHR, NR2, COOR, or, wherein R is substituted or unsubstituted C1-C.6 alkyl, alkenyl, alkynyl, aryl, etc.   In some embodiments, the unnatural (e.g., modified) deoxyribonucleotide base is 5-nitroindole or Inosine. In some embodiments, the modified deoxyribonucleotide is 4-nitroindole, 6-nitroindole, 3-nitropyrrole, a 2-6-diaminopurine, 2-amino-adenine,  or 2-thio-thiamine.”(page 21)
The specification in the description to figure 1 indicates fragments can be 2mers.
The art of record as exemplified below demonstrate the problem of identifying RNA impurities was known including by RNAse digestion in conjunction with HPLC and 
With regards to claim 1, Shahrokh teaches, “[0004] The RNA transcript can be characterized via oligonucleotide mapping in one embodiment. The RNA transcript is contacted with a plurality of nucleotide probes under conditions sufficient to allow hybridization of the probes to the RNA transcript to form duplexes, where each of the nucleotide probes includes a sequence complementary to a different region of the RNA transcript. In some embodiments, the probes are less than 20 nucleotides in length. In further embodiments, the nucleotide probes include at least 8 deoxynucleotides. In further embodiments, at least one of the nucleotide probes comprises a region that is complementary to a region adjacent to the poly-A tail of the RNA transcript. In still further embodiments, the nucleotide probes are complementary to regions no more than 50 nucleotides apart along the RNA transcript. The duplexes are then contacted with an RNase (such as RNase H or RNase Tl) under conditions sufficient to allow RNase digestion of the duplexes to form reaction products. Next, the reaction products are analyzed using a procedure such as reverse phase high performance liquid chromatography (RP-HPLC), anion exchange HPLC (AEX), or RP-HPLC coupled to mass spectrometry (MS). Finally, the RNA transcript is characterized by using the analysis of the reaction products to determine the sequence of the RNA transcript.”


    PNG
    media_image1.png
    589
    880
    media_image1.png
    Greyscale

	Shahrokh teaches , “0107] The process of design and synthesis of the primary constructs of the invention generally includes the steps of gene construction, mRNA production (either with or without modifications) and purification. In the enzymatic synthesis method, a target polynucleotide sequence encoding the polypeptide of interest is first selected for incorporation into a vector which will be amplified to produce a cDNA template. Optionally, the target polynucleotide sequence and/or any flanking sequences can be codon optimized. The cDNA template is then used to produce mRNA through in vitro transcription (IVT). After production, the mRNA can undergo purification and clean-up processes.”

Shahrokh teaches, “probes are complementary to the 3' end of the RNA immediately upstream of the poly-A tail.”[0134]  This is the 3’ UTR of the mRNA.
While Shahrokh teaches the use of RNAse H and probes to direct cleavage of RNA into fragments  for analysis,  Shahrokh does not specifically teach the use of one or more blocking oligonucleotides omprises modified or unmodified RNA bases, LNAs, or PNAs, and lacks deoxyribonucleotides.  
However,  Uhlman teaches pure PNA cannot induce Rnase H cleavage to target RNA. (page 1045, 1st column, 2nd paragraph). Uhlman teaches PNA binds with a higher nd column).  Uhlman continues, “one limitation of PNA is, however, that it is not accepted as a substrate by DNA or RNA processing enzymes.” (page 1045, 2nd column)
Knudsen teaches in vitro assays to examine RNA by use of PNA to block RNase H degradation (figure 1).  Knudsen teaches the release of fragments (figure 1).
Araujo teaches that 5” UTR is generally high in GC content (surpassing 60%).  (2. 5’ UTR) Araujo teaches the 5’ UTR plays a role in translation initiation (2. 5’ UTR).  Araujo teaches %’ UTR can be differentially spliced. (2. 5’ UTR).
Further Elayadi demonstrated target of 5’ UTR with PNA was known.  Elayadi teaches , “They observed that a PNA complementary to the extreme 5'- terminus of the untranslated region (5'-UTR) of luciferase mRNA was the only PNA able to act as an inhibitor of gene expression. PNAs directed to other sequences within the 5'- UTR, at the start codon or within the coding region, did not reduce gene expression. The explanation for this finding was that by binding to the 5'-terminus of the 5'-UTR, PNAs can block binding of the ribosome.”  (page 2, PNA and LNA as antisense agents).
Thus the art of Araujo demonstrate the 5’ UTR was known to be important in regulation of translation and protein expression.  Further Elayadi demonstrates designing PNA probes to the 5’ UTR were known.  Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to uses blocking oligonucleotide to the 5’ UTR in methods of examining RNA impurities.  The artisan would be motivated to protect the 5’ UTR to insure it was intact and thus allow for the most efficient translation of the mRNA. 

Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to analyze the fragment produces by HPLC, mass spectrometry or HPLC-mass spectrometry to identify the presence of impurities and then physically separate the impurities.  The artisan would be motivated to analyze fragments by HPLC, mass spectrometry or HPLC-mass spectrometry to identify impurities in the fragments.  The artisan would be motivated to physically separate the impurities to produce a pure product for pharmaceutical or research use.  The artisan would have a reasonable expectation of success as the artisan is merely using known means to analyze fragments and separate impurities.
Shahrokh in figure 7 teaches the mRNA without poly-A which is not present in the known signature profile for test RNA without treatment.
	With regards to claim 3, Shahrokh teaches mass spectroscopy, which can detect impurities at less than 1% of a sample.

Shahrokh teaches,” 0017] Figure 7 illustrates an anion exchange HPLC profile, where an 899 nucleotide mRNA hybridized with 18 nucleotide antisense molecules (RNA or DNA) has been treated with RNase H, in accordance with an embodiment of the invention.”

    PNG
    media_image1.png
    589
    880
    media_image1.png
    Greyscale

With regards to claim 26, Shahrokh teaches, “In an embodiment, the RNA transcript is the product of in vitro transcription using a non-amplified DNA template. In a separate embodiment, an RNA transcript is characterized by obtaining the RNA transcript and characterizing it by determining the RNA transcript sequence, determining the purity of the RNA transcript, or determining the charge heterogeneity of the RNA transcript. These methods can be accomplished by using procedures such as oligonucleotide mapping, reverse transcriptase sequencing, charge distribution analysis, or detection of RNA impurities.” (0003)
With regards to claim 27, Shahrokh teaches the use of the compositions of the instant teachings for therapeutic use [0051].  Shahrokh teaches the composition is RNA.

Shahrokh teaches, “0126] Primary construct or mmRNA purification can include, but is not limited to, mRNA or mmRNA clean-up, quality assurance and quality control. mRNA or mmRNA clean-up can be performed by methods known in the arts such as, but not limited to, AGENCOURT® beads (Beckman Coulter Genomics, Danvers, MA), poly-T beads, LNA™ oligo-T capture probes (EXIQON® Inc, Vedbaek, Denmark) or chromatography based purification methods such as, but not limited to, strong anion exchange HPLC, weak anion exchange HPLC, reverse phase HPLC (RP-HPLC), hydrophobic interaction HPLC (HIC-HPLC), size exclusion chromatography, and ion pairing chromatography. The term  "purified" when used in relation to a polynucleotide such as a "purified mRNA or mmRNA" refers to one that is separated from at least one contaminant. As used herein, a "contaminant" is any substance which makes another unfit, impure or inferior. Thus, a purified  polynucleotide (e.g., DNA and RNA) is present in a form or setting different from that in which it is found in nature, or a form or setting different from that which existed prior to subjecting it to a treatment or purification method.”
With regards to claim 31, Shahrokh teaches use of mass spectroscopy which uses in silico sequence mapping.
Response to Arguments
4[Rp wherein each R is an unmodified or modified RNA nucleotide, each D is a DNA nucleotide, and each of q and p are independently an integer between 0 and 50, wherein at least one R is a modified RNA nucleotide.”  The claim sets forth comprising language and thus allows for the inclusion of additional elements including nucleotides.  Further the claims encompass 0 RNA nucleotides.  Thus the claim broadly encompass any RNase guide strand of 4 or more DNA nucleotides.  Thus the argument is not consistent with the breadth of the limitation of the claims.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The response has not identified anything not taught by the prior art.
The response continues by noting that Shahrokh teaches the use of multiple probes to cleave a sequence by RNaseH and thus would not be motivated to use a blocking oligonucleotide.  This argument has been thoroughly reviewed but is not 
The response continues by providing arguments to Bonham.  These arguments are not persuasive as Bonhma is no longer relied upon.
Claims 19, 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahrokh (WO2014/144039, published 9/18/2014), Uhlmann (Biol Chem (1998) volume 379, page 1045-1052), Knudsen (Nucleic Acids Research (1996) volume 24, pages 494-500), Araujo (Hindawi Publishing Corporation Comparative and Functional Genomics Volume 2012, Article ID 475731, 8.), Elayadi (Current Opinion in Investigational Drugs 2001 2(4) as applied to claims  1, 3, 4, 26-28, 31 above, and further in view of Kandadai (Biochemistry (2009) volume 48, pages 7383-7389.
The teachings of Shahrokh, Uhlmann, Knudsen, Araujo and Elayadi are set forth above.
Shahrokh, Uhlmann, Knudsen, Araujo and Elayadi do not specifically teach the use of CNP (CNPase) and CIP (CIAP).
However, Shahrokh teaches, “To characterize potential aberrant or degraded nucleotides, the mRNA is treated with nuclease P1 or other 3'-exonuc leases such as snake venom phosphodiesterase, and the released nucleotides is characterized. Requirement for the initiation of the digestion reaction is a free 3'-OH at the first 3'-nucleotide of the mRNA (no 3'-or 2'-3'-cyclic phosphate). Digestion is combined with bovine alkaline phosphatase (BAP) treatment to generate the nucleosides from the 
Kandadai teaches, “These enzymes included T4 polynucleotide kinase (PNK), which has 20,30-cyclic nucleotide 30-phosphodiesterase activity in addition to 20- and 30- phosphatase activity, calf intestine alkaline phosphatase (CIAP), which has 20- and 30-phosphatase activity but not 20,30-cyclic phosphodiesterase activity, and 20,30-cyclic nucleotide 30-phosphodiesterase (CNPase), which can hydrolyze 20,30-cyclic phosphate to 20-phosphate. Following enzymatic treatment, the sequences were resolved by 10% denaturing PAGE. This allows for changes in the mobility of P50, which is associated with the terminal phosphate, to be traced. Treating the cleavage products with PNK decreased the migration of P50 due to the loss of negative charges associated with the phosphate group (Figure 6, lane 3). CIAP treatment, on the other hand, did not affect the migration of P50 (Figure 6, lane 4). This suggests that P50 contains a cyclic terminal phosphate. Likewise, CNPase treatment did not retard the movement of P50 on the gel (Figure 6, lane 5). To further explore the nature of the product, we treated the cleavage products with CNPase followed by PNK (Figure 6, lane 6) or CIAP (Figure 6, lane 7). Both of these enzyme combinations resulted in decreased mobility of P50 on the gel. Collectively, these analyses demonstrate that pH5DZ1- or ET42-mediated cleavage produces a 50 cleavage fragment with a 20,30-cyclic phosphate and a 30-cleavage fragment with a 50-OH, much like the products nd column).
Further Shahrokh teaches the use of TEAAc (which the specification teaches is an ion pairing agent.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute or use additional phosphodiesterases including CNPase and CIAP in the method of Shahrokh.  The artisan would be motivated to eliminate secondary structures in the RNA which may affect the analysis.  The artisan would have a reasonable expectation of success as the artisan is using known reagents to eliminate secondary structure.
Response to Arguments
The response traverses the rejection asserting the independent claim is not obvious over the prior art and thus the dependent claim is also free of the art.  This argument is not persuasive for the reasons of record.
Claim 1, 3, 4, 26-28, 31are rejected under 35 U.S.C. 103 as being unpatentable over Shahrokh (WO2014/144039, published 9/18/2014), Uhlmann (Biol Chem (1998) volume 379, page 1045-1052), Knudsen (Nucleic Acids Research (1996) volume 24, pages 494-500), Winger (US patent 5,853,990), Donis-Keller (Nucleic acids research (1979 (volume 7, pages 179-192), Araujo (Hindawi Publishing Corporation Comparative and Functional Genomics Volume 2012, Article ID 475731, 8.), Elayadi (Current Opinion in Investigational Drugs 2001 2(4)
It is noted the claims provide the active step of digestions, but provides not requirement that the RNase H guide strand target the mRNA. 
4[Rp wherein each R is an unmodified or modified RNA nucleotide, each D is a DNA nucleotide, and each of q and p are independently an integer between 0 and 50, wherein at least one R is a modified RNA nucleotide.”  The claim sets forth comprising language and thus allows for the inclusion of additional elements including nucleotides.  Further the claims encompass 0 RNA nucleotides.  Thus the claim broadly encompass any RNase guide strand of 4 or more DNA nucleotides.
This rejection is to the interpretation the RNAse guide stand requires P and q greater than 0.
The specification teaches on page 9 that a modified RNA base or nucleotide  can be a 2’-O-methyl modified RNA base, or that modified RNA base encompass encompasses different linkages other that phosphates attached to sugar moieties. The specification on pages 30-31 teaches the fragments can be 2 nucleotides. Further the specification does not define RNA nucleotides, but teaches, “A "polynucleotide" or "nucleic acid" is at least two nucleotides covalently linked together, and in some instances, may contain phosphodiester bonds (e.g., a phosphodiester "backbone") or modified bonds, such as phosphorothioate bonds. An "engineered nucleic acid" is a nucleic acid that does not occur in nature. In some instances the RNA in the RNA sample is an engineered RNA sample. It should be15 understooood, however, that while an engineered nucleic acid as a whole is not naturally-occurring, it may include nucleotide sequences that occur in nature. Thus, a "polynucleotide" or "nucleic acid" sequence is a series of nucleotide bases (also called "nucleotides"), generally in DNA 20 genetically manipulated polynucleotide,. This includes single- and double-stranded molecules; i.e., DNA-DNA, DNA-RNA, and RNA-RNA hybrids as well as "protein nucleic acids" (PNA) formed by conjugating bases to an amino acid backbone. The methods of the invention involve the analysis of RNA samples. An RNA is an RNA sample typically is composed of repeating ribonucleosides. It is possible25 that the RNA includes one or more deoxyribonucleosides. In preferred embodiments the RNA is comprised of greater than 60%, 70%, 80% or 90% of ribonucleosides. In other embodiments the RNA is 100% comprised of ribonucleosides. The RNA in an  RNA sample is preferably an mRNA. (page 16).  The specification teaches, “Nucleotide analogs may also comprise modifications to the sugar portion of the nucleotides. For example the 2' OH-group may be replaced by a group selected from H, OR, R, F, Cl, Br, I, SH, SR, NH2, NHR, NR2, COOR, or, wherein R is substituted or unsubstituted C1-C.6 alkyl, alkenyl, alkynyl, aryl, etc.   In some embodiments, the unnatural (e.g., modified) deoxyribonucleotide base is 5-nitroindole or Inosine. In some embodiments, the modified deoxyribonucleotide is 4-nitroindole, 6-nitroindole, 3-nitropyrrole, a 2-6-diaminopurine, 2-amino-adenine,  or 2-thio-thiamine.”(page 21)
The specification in the description to figure 1 indicates fragments can be 2mers.
The art of record as exemplified below demonstrate the problem of identifying RNA impurities was known including by RNAse digestion in conjunction with HPLC and /or mass spectrometry.  The art of record exemplifies the use of RNases including RNAse H were known to be part of the assay.  The art further exemplifies the use of 
With regards to claim 1, Shahrokh teaches, “[0004] The RNA transcript can be characterized via oligonucleotide mapping in one embodiment. The RNA transcript is contacted with a plurality of nucleotide probes under conditions sufficient to allow hybridization of the probes to the RNA transcript to form duplexes, where each of the nucleotide probes includes a sequence complementary to a different region of the RNA transcript. In some embodiments, the probes are less than 20 nucleotides in length. In further embodiments, the nucleotide probes include at least 8 deoxynucleotides. In further embodiments, at least one of the nucleotide probes comprises a region that is complementary to a region adjacent to the poly-A tail of the RNA transcript. In still further embodiments, the nucleotide probes are complementary to regions no more than 50 nucleotides apart along the RNA transcript. The duplexes are then contacted with an RNase (such as RNase H or RNase Tl) under conditions sufficient to allow RNase digestion of the duplexes to form reaction products. Next, the reaction products are analyzed using a procedure such as reverse phase high performance liquid chromatography (RP-HPLC), anion exchange HPLC (AEX), or RP-HPLC coupled to mass spectrometry (MS). Finally, the RNA transcript is characterized by using the analysis of the reaction products to determine the sequence of the RNA transcript.”
Shahrokh teaches,” 0017] Figure 7 illustrates an anion exchange HPLC profile, where an 899 nucleotide mRNA hybridized with 18 nucleotide antisense molecules 

    PNG
    media_image1.png
    589
    880
    media_image1.png
    Greyscale

	Shahrokh teaches , “0107] The process of design and synthesis of the primary constructs of the invention generally includes the steps of gene construction, mRNA production (either with or without modifications) and purification. In the enzymatic synthesis method, a target polynucleotide sequence encoding the polypeptide of interest is first selected for incorporation into a vector which will be amplified to produce a cDNA template. Optionally, the target polynucleotide sequence and/or any flanking sequences can be codon optimized. The cDNA template is then used to produce mRNA through in vitro transcription (IVT). After production, the mRNA can undergo purification and clean-up processes.”
Shahrokh teaches, “0126] Primary construct or mmRNA purification can include, but is not limited to, mRNA or mmRNA clean-up, quality assurance and quality control. mRNA or mmRNA clean-up can be performed by methods known in the arts such as, 
Shahrokh teaches, “probes are complementary to the 3' end of the RNA immediately upstream of the poly-A tail.”[0134]  This is the 3’ UTR of the mRNA.
While Shahrokh teaches the use of RNAse H and probes to direct cleavage of RNA into fragments  for analysis,  Shahrokh does not specifically teach the use of one or more blocking oligonucleotides omprises modified or unmodified RNA bases, LNAs, or PNAs, and lacks deoxyribonucleotides,  
However,  Uhlman teaches pure PNA cannot induce Rnase H cleavage to target RNA. (page 1045, 1st column, 2nd paragraph). Uhlman teaches PNA binds with a higher affinity to complementary nucleic acids, than its naturally occurring counterparts (page 1045, 2nd column).  Uhlman continues, “one limitation of PNA is, however, that it is not accepted as a substrate by DNA or RNA processing enzymes.” (page 1045, 2nd column)

Araujo teaches that 5” UTR is generally high in GC content (surpassing 60%).  (2. 5’ UTR) Araujo teaches the 5’ UTR plays a role in translation initiation (2. 5’ UTR).  Araujo teaches %’ UTR can be differentially spliced. (2. 5’ UTR).
Further Elayadi demonstrated target of 5’ UTR with PNA was known.  Elayadi teaches , “They observed that a PNA complementary to the extreme 5'- terminus of the untranslated region (5'-UTR) of luciferase mRNA was the only PNA able to act as an inhibitor of gene expression. PNAs directed to other sequences within the 5'- UTR, at the start codon or within the coding region, did not reduce gene expression. The explanation for this finding was that by binding to the 5'-terminus of the 5'-UTR, PNAs can block binding of the ribosome.”  (page 2, PNA and LNA as antisense agents).
Thus the art of Araujo demonstrate the 5’ UTR was known to be important in regulation of translation and protein expression.  Further Elayadi demonstrates designing PNA probes to the 5’ UTR were known.  Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claim to uses blocking oligonucleotide to the 5’ UTR in methods of examining RNA impurities.  The artisan would be motivated to protect the 5’ UTR to insure it was intact and thus allow for the most efficient translation of the mRNA. 
Further Shahrokh does not explicitly teach a modified or unmodified RNA bases in the guide strand.
However, Winger teaches assays using RNase H to cleave fragments complementary to DNA in a probe.  Winger teaches,  Numerous references “disclose a 
Donis Keller teaches a DNA oligonucleotides can be used to direct cleavage by Rnase H (abstract).  Donis-Keller teaches DNA tetramers allow for RNase H directed cleavage of RNA within or in the area immediately adjacent to the DNA.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a chimeric RNA-DNA-RNA with 4 DNA nucleotides as the RNA part.  The artisan would be motivated to provide specific cleavage of the nucleic acid hybridized to allow analysis of the sequence up stream and downstream of the cleavage.  The artisan would have a reasonable expectation of 
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims so use an RNA:DNA:RNA RNase H guide probe in the method of Shahrokh to degrade parts of the mRNA and the PNA of Bonham and Knudsenn to preserve other part including  the 5’UTR of  mRNA to produce fragments following RNAse H digestion and identify impurities in the sample.  The artisan would be motivated to allow for site specific cleavage of the mRNA, while protecting the 5’ UTR as it is important in translation regulation for further analysis.  The artisan would be motivated to protect the 5’ UTR to ensure it is intact to allow regulation of translation.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one RNase H guide strand for another.
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to analyze the fragment produces by HPLC, mass spectrometry or HPLC-mass spectrometry to identify the presence of impurities and then physically separate the impurities.  The artisan would be motivated to analyze fragments by HPLC, mass spectrometry or HPLC-mass spectrometry to identify impurities in the fragments.  The artisan would be motivated to physically separate the impurities to produce a pure product for pharmaceutical or research use.  The artisan would have a reasonable expectation of success as the artisan is merely using known means to analyze fragments and separate impurities.
Shahrokh in figure 7 teaches the mRNA without poly-A which is not present in the known signature profile for test RNA without treatment.

	With regards to claim 4, Shahrokh in figure 7 teaches the mRNA without poly-A which is not present in the known signature profile for test RNA without treatment.
Shahrokh teaches,” 0017] Figure 7 illustrates an anion exchange HPLC profile, where an 899 nucleotide mRNA hybridized with 18 nucleotide antisense molecules (RNA or DNA) has been treated with RNase H, in accordance with an embodiment of the invention.”

    PNG
    media_image1.png
    589
    880
    media_image1.png
    Greyscale

With regards to claim 26, Shahrokh teaches, “In an embodiment, the RNA transcript is the product of in vitro transcription using a non-amplified DNA template. In a separate embodiment, an RNA transcript is characterized by obtaining the RNA transcript and characterizing it by determining the RNA transcript sequence, determining the purity of the RNA transcript, or determining the charge heterogeneity of the RNA transcript. These methods can be accomplished by using procedures such as oligonucleotide mapping, reverse transcriptase sequencing, charge distribution analysis, or detection of RNA impurities.” (0003)

With regards to claim 28, Shahrokh teaches, “ the reaction products are analyzed using a procedure such as reverse phase high performance liquid chromatography (RP-HPLC), anion exchange HPLC (AEX), or RP-HPLC coupled to mass spectrometry (MS).” [0004]
Shahrokh teaches, “0126] Primary construct or mmRNA purification can include, but is not limited to, mRNA or mmRNA clean-up, quality assurance and quality control. mRNA or mmRNA clean-up can be performed by methods known in the arts such as, but not limited to, AGENCOURT® beads (Beckman Coulter Genomics, Danvers, MA), poly-T beads, LNA™ oligo-T capture probes (EXIQON® Inc, Vedbaek, Denmark) or chromatography based purification methods such as, but not limited to, strong anion exchange HPLC, weak anion exchange HPLC, reverse phase HPLC (RP-HPLC), hydrophobic interaction HPLC (HIC-HPLC), size exclusion chromatography, and ion pairing chromatography. The term  "purified" when used in relation to a polynucleotide such as a "purified mRNA or mmRNA" refers to one that is separated from at least one contaminant. As used herein, a "contaminant" is any substance which makes another unfit, impure or inferior. Thus, a purified  polynucleotide (e.g., DNA and RNA) is present in a form or setting different from that in which it is found in nature, or a form or setting different from that which existed prior to subjecting it to a treatment or purification method.”
With regards to claim 31, Shahrokh teaches use of mass spectroscopy which uses in silico sequence mapping.
Response to Arguments
This is a new ground of rejection necessitate by amendment of the claim to address a new interpretation of the claims.  
Claims 19, 21-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahrokh (WO2014/144039, published 9/18/2014), Uhlmann (Biol Chem (1998) volume 379, page 1045-1052), Knudsen (Nucleic Acids Research (1996) volume 24, pages 494-500), Winger (US patent 5,853,990), Donis-Keller (Nucleic acids research (1979 (volume 7, pages 179-192), Araujo (Hindawi Publishing Corporation Comparative and Functional Genomics Volume 2012, Article ID 475731, 8.), Elayadi (Current Opinion in Investigational Drugs 2001 2(4)  as applied to claims  1, 3, 4, 26-28, 31 above, and further in view of Kandadai (Biochemistry (2009) volume 48, pages 7383-7389.
The teachings of Shahrokh, Uhlmann, Knudsen, Araujo, Winger, Donis-Keller  and Elayadi are set forth above.
Shahrokh, Uhlmann, Knudsen, Araujo, Winger, Donis-Keller  and Elayadi do not specifically teach the use of CNP (CNPase) and CIP (CIAP).
However, Shahrokh teaches, “To characterize potential aberrant or degraded nucleotides, the mRNA is treated with nuclease P1 or other 3'-exonuc leases such as snake venom phosphodiesterase, and the released nucleotides is characterized. Requirement for the initiation of the digestion reaction is a free 3'-OH at the first 3'-nucleotide of the mRNA (no 3'-or 2'-3'-cyclic phosphate). Digestion is combined with bovine alkaline phosphatase (BAP) treatment to generate the nucleosides from the released nucleotides. Nucleosides with unexpected masses are then further 
Kandadai teaches, “These enzymes included T4 polynucleotide kinase (PNK), which has 20,30-cyclic nucleotide 30-phosphodiesterase activity in addition to 20- and 30- phosphatase activity, calf intestine alkaline phosphatase (CIAP), which has 20- and 30-phosphatase activity but not 20,30-cyclic phosphodiesterase activity, and 20,30-cyclic nucleotide 30-phosphodiesterase (CNPase), which can hydrolyze 20,30-cyclic phosphate to 20-phosphate. Following enzymatic treatment, the sequences were resolved by 10% denaturing PAGE. This allows for changes in the mobility of P50, which is associated with the terminal phosphate, to be traced. Treating the cleavage products with PNK decreased the migration of P50 due to the loss of negative charges associated with the phosphate group (Figure 6, lane 3). CIAP treatment, on the other hand, did not affect the migration of P50 (Figure 6, lane 4). This suggests that P50 contains a cyclic terminal phosphate. Likewise, CNPase treatment did not retard the movement of P50 on the gel (Figure 6, lane 5). To further explore the nature of the product, we treated the cleavage products with CNPase followed by PNK (Figure 6, lane 6) or CIAP (Figure 6, lane 7). Both of these enzyme combinations resulted in decreased mobility of P50 on the gel. Collectively, these analyses demonstrate that pH5DZ1- or ET42-mediated cleavage produces a 50 cleavage fragment with a 20,30-cyclic phosphate and a 30-cleavage fragment with a 50-OH, much like the products generated following cleavage by all naturally occurring self-cleaving ribozymes and synthetic RNA-cleaving nucleic acid enzymes.” ()page 7289, 2nd column).

Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute or use additional phosphodiesterases including CNPase and CIAP in the method of Shahrokh.  The artisan would be motivated to eliminate secondary structures in the RNA which may affect the analysis.  The artisan would have a reasonable expectation of success as the artisan is using known reagents to eliminate secondary structure.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634